UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7098


KEVIN HERRIOTT,

                    Plaintiff - Appellant,

             v.

AARON JOYNER, Individual and official capacity; MR. TISDALE, Associate
Warden for security, Individual and official capacity; MAJOR RAY, Major for
Security, individual and official capacity; LT. COMMANDER, Captain, individual
and official capacity; OFFICER GREENE, Lieutenant, individual and official
capacity,

                    Defendants - Appellees,

             and

ALFAS, Officer, individual and official capacity; OFFICER MINOR, Officer,
individual and official capacity; COXUM, Sergeant, individual and official capacity;
GREGG; MICHAEL STEPHEN, Warden for Broad River, individual and official
capacity; JOHN DOE, Associate Warden for Security, individual and official
capacity; MAJOR PARRISH, Major, individual and official capacity; CPT
CARTER, Captain, individual and official capacity; WILL, Lieutenant, individual
and official capacity; OFFICER DUNN, Officer, individual and official capacity;
MALNADO, Officer, individual and official capacity; MR. MITCHELL, Mailroom
Official, individual and official capacity; MATA, Officer, individual and official
capacity; LEVELS, Sergeant, individual and official capacity; VELA, Lieutenant,
individual and official capacity; ASSOCIATE WARDEN MCCABE, Acting
Warden for Kershaw, individual and official capacity; FORD, Associate Warden,
individual and official capacity; OFFICER CANTY, Associate Warden, individual
and official capacity; MAJOR SMITH, Major, individual and official capacity;
CAPTAIN DAVIS, Captain, individual and official capacity; DANLEY, Lieutenant,
individual and official capacity; SERGEANT BLACKWELL, Sergeant, individual
and official capacity; LIEUTENANT GASKINS, Officer, individual and official
capacity; BASKINS, Officer, individual and official capacity; SERGEANT
CAMPBELL, Sergeant, individual and official capacity; JONES, Sergeant,
individual and official capacity; AMERISON, Mailroom Official, individual and
official capacity; BRAD, Food Service Director, individual and official capacity;
ROBINS, Head Nurse, individual and official capacity; SHARPE, Associate
Warden, Individual and official capacity; JOHN DOE 1; JOHN DOE 2,

                    Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. David C. Norton, District Judge. (6:19-cv-00626-DCN)


Submitted: November 19, 2020                                Decided: November 24, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Herriott, Appellant Pro Se. Andrew Lindemann, LINDEMANN, DAVIS &
HUGHES, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kevin Herriott appeals the district court’s order accepting the magistrate judge’s

recommendation and granting summary judgment to Defendants on Herriott’s 42 U.S.C.

§ 1983 complaint. On appeal, we confine our review to the issues raised in the informal

brief. See 4th Cir. R. 34(b). Because Herriott’s informal brief does not challenge the basis

for the district court’s disposition, Herriott has forfeited appellate review of the court’s

order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). In addition, we reject Herriott’s contention that the district court

lacked subject matter jurisdiction.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                               3